PER CURIAM.
Carl Anthony Smith appeals the district court’s order denying his motion for a reduction in sentence pursuant to 18 U.S.C. § 3582(c) (2000). We have reviewed the record and find no reversible error. In addition to the reasoning of the district court, see United States v. Smith, No. CR-94-1 (E.D.Va. Apr. 1, 2003), we further find that Amendment 640 to U.S.S.G. § 2Dl.l(a)(3) is a substantive amendment and that the Sentencing Commission did not intend that it be retroactively applied. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.